Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1,12, 17 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2022 has been entered. 


Response to Amendment
This Office Action has been issued in response to RCE filed on 03/22/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation " the logical blocks in the array; " (Line(s) 11 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the logical blocks in the array; " as " logical blocks in the array of logical blocks ". Appropriate correction/clarification is required.
Claim(s) 12, 17 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim 1 recites the limitation " the array" (Line(s) 13 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the array" as " the array of logical blocks". Appropriate correction/clarification is required.
Claim(s) 12, 17 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 2-11 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 13-16 directly depend from claims 12 and are rejected for the aforementioned reason.
Claim(s) 18-20 directly depend from claims 17 and are rejected for the aforementioned reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (U.S. Patent Number 10191857) in view of Frolikov (U.S. Publication Number 2019/0146912) and further view of Saeki (U.S. Publication Number 2019/0361811).

Regarding claim 1, “1. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:” Shalev col 5 ln 45-61 discloses one or more processors and memory for program instructions “receiving, from a host device, IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests from client computer (i.e. host device) indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks that span multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (i.e. Vol ID + LBA) (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “determining an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request  “wherein the input vector has a number of dimensions that is equal to a total number of the logical blocks in the array” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be a portion/subset of the logical address space or it can accommodate any number of captured addresses (i.e. AN) and where the examiner interprets "a total number of the logical blocks in the array” as a portion of logical blocks in the array of logical blocks. Examiner does not equate “a total number of logical blocks” to all the logical blocks in the array of logical blocks.
Shalev does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Frolikov teaches  “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship.”
However, Saeki teaches “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0046], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace input vectors to the neural networks and where a prefetch address is selected based on a relationship between an I/O trace input vector and an output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “and updating a cache of the data facility based on the determined weight relationship.” Saeki [0033], [0038], [0046] discloses a prediction model selecting prefetch addresses and updating cache with data associated to a level of likelihood and accuracy that a prefetch address will be used in the future
Shalev, Frolikov and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev and Frolikov to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 7, the combination of Shalev, Frolikov and Saeki teaches “7. The system of claim 1, wherein the determining the output vector comprises applying the input vector to a weight matrix” Shalev Figure 6 elements 605, 610, 615, col 12 ln 43-63 “ that comprises a number of vectors equivalent to the total number of blocks in the array, and wherein a vector of the vectors represents a block of the array and indicates respective weight relationships between the block and other blocks of the array.” Shalev Figure 4, Figure 6 elements 605, 610, 615 col 12 ln 43-63, col 13 ln 1-46, col 15 ln 25-35 discloses an 8x8 matrix representing a weight between the input vector (605) and the output vector (615) and where each column of the matrix is an 8 dimensional weight vector where the number of weight vectors is equivalent to the 8 logical blocks of the array.

Regarding claim 8, the combination of Shalev, Frolikov and Saeki teaches “8. The system of claim 7, wherein the operations further comprise performing a training procedure that determines the respective weight relationships and generates the weight matrix representing a combination of the vectors.” Shalev col 8 ln 42-67, col 9 ln 24-55,  col 10 ln 1-24, col 12 ln 43-63,  col 13 ln 19-45  discloses captured logical addresses of I/O accesses that are logged, analyzed, converted to a frequency domain representation (via 8x8 DCT matrix)  and are respectively provided scores to determine an amount of randomness and cache replacement decision  

Regarding claim 9, the combination of Shalev, Frolikov and Saeki teaches “9. The system of claim 8, wherein the training procedure comprises: determining a time window having a fixed duration;” Shalev col 8 ln 42-62, col 10 ln 5-24, col 16 ln 18-21 discloses the logical addresses of the  I/O accesses provided as inputs to the frequency analyzer treated as the time domain where each access may be considered to have been received a fixed amount of time subsequent to the previous access “and incrementing an appropriate one of the respective weight relationships in response to determining that the first block is referenced by a first IO transaction that occurs during the time window and one of the other blocks is referenced by a second IO transaction that occurs during the time window.” Shalev col 13 ln 23-46 discloses the  leftmost columns of matrix represent lower frequencies and the frequencies increasing as the columns move to the right of the matrix 
 
Regarding claim 10, the combination of Shalev, Frolikov and Saeki teaches “10. The system of claim 9, wherein the fixed duration is one millisecond.” Shalev col 8 ln 42-62, col 10 ln 5-24, col 16 ln 18-21discloses the logical addresses of the  I/O accesses provided as inputs to the frequency analyzer treated as the time domain where each access may be considered to have been received a fixed amount of time subsequent to the previous access.  

Regarding claim 11, the combination of Shalev, Frolikov and Saeki teaches “11. The system of claim 9, wherein the fixed duration is configurable according to at least one of: a target response time of the data facility, a target size range of the weight matrix, or a current IO transactions per second load of the data facility.” Shalev col 8 ln 42-62  discloses analyzer configured to perform analyses of access patterns by capturing, analyzing logical addresses of received I/O accesses and transforming the addresses to the frequency domain  

Regarding claim 12, “12. A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a device comprising a processor to perform operations, comprising: receiving, from a host device, IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks of multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “selecting an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request  “wherein the input vector has a number of dimensions that is equal to a count of all the logical blocks in the array” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be any number of captured addresses (i.e. AN).
Shalev Does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship”
However, Frolikov teaches  “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating a cache of the data facility based on the determined weight relationship”
However Saeki teaches “determining an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace vector inputs to the neural networks and where a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “and updating a cache of the data facility based on the determined weight relationship” Saeki [0038] discloses the prediction model predicting prefetch addresses and updating cache with data of area to be prefetched
Shalev, Frolikov and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by  reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev and Frolikov to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 14, the combination of Shalev, Frolikov and Saeki teaches “14. The non-transitory computer-readable medium of claim 12, wherein the updating the cache comprises updating the cache further as a function of a type of the cache, wherein the type designates one from a group of caches comprising: a read cache that stores first data read from the array, and a write cache that stores second data to be written to the array.” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future
The same motivation that was utilized for combining Shalev, Frolikov and Saeki as set forth in claim 12 is equally applicable to claim 14.

Regarding claim 15, the combination of Shalev, Frolikov and Saeki teaches “15. The non-transitory computer-readable medium of claim 14, wherein the defined threshold is a first defined threshold,” Saeki  Figure 2,  [0038], [0056]- [0061] discloses a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “ and wherein the updating the read cache comprises one of: prior to receipt of the subsequent IO transaction, prefetching target data stored to the target block of the array, and populating the read cache with the target data;”  Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future
 or removing, from the read cache, data of a non-target block of the array, wherein the non-target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold.  
The same motivation that was utilized for combining Shalev, Frolikov and Saeki as set forth in claim 14 is equally applicable to claim 15.

Regarding claim 16, the combination of Shalev, Frolikov and Saeki teaches “16. The non-transitory computer-readable medium of claim 14, wherein the defined threshold is a first defined threshold, and wherein the updating the write cache comprises performing a de-staging procedure prior to receipt of the subsequent IO transaction, the de-staging procedure comprising: storing non-target data to a non-target block of the array, wherein the non- target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold; removing the non-target data from the write cache; and maintaining the target data in the write cache.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).   

Regarding claim 17, “17. A method, comprising: receiving, by a device comprising a processor, IO data, from a host device, the IO data indicative of an IO transaction received by a frontend device of a data facility,” Shalev col 1 ln 51-57, col 4 ln 63-67, col 5 ln 1, 2, 12-15, 45-52, col 8 ln 9-16 discloses controller of storage system receiving I/O requests indicative of data stores or retrieval transactions to/from targeted storage device locations “wherein the IO transaction references a logical block from among an array of logical blocks that span multiple storage devices of the data facility;” Shalev in col 6 In 66, 67, col 8 In 14-21, 49-52, col 15 ln 4-7, 29-35 teaches I/O access requests referencing a logical address (comparable to a logical block) from among a logical address space (comparable to an array of logical blocks) which is mapped (addressable by client/host) to a corresponding physical address space on the storage devices of the storage system “determining, by the device, an input vector that represents the logical block referenced by the IO transaction,” Shalev Figure 4 elements logical Address A1..AN, Figure 6 element 605, col 8 In 42-52, col 10 In 1-9, col 12 In 43-46, 64-67, col 13 In 1-22  teaches determining an input vector (fig.6 - 605) that represents the logical address (i.e. Vol ID + LBA)  referenced by the IO access request “wherein the input vector has a number of dimensions that is equal to a total number of the logical blocks in the array” Shalev in Figure 4 elements logical Address A1..AN, Figure 6 element 605, 610 col 8 In 42-52, col 9 ln 56-67, col 10 ln 1-9, 25-65, col 12 In 43-46, 64-67, col 13 In 1-22 teaches that the captured logical Addresses A1..AN of input vector can be a portion/subset of the logical address space or it can accommodate any number of captured addresses (i.e. AN) and where the examiner interprets "a total number of the logical blocks in the array” as a portion of logical blocks in the array of logical blocks. Examiner does not equate “a total number of logical blocks” to all the logical blocks in the array of logical blocks.
Shalev does not explicitly teach “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” “determining, by the device, an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating, by the device, a cache of the data facility based on the determined weight relationship.
However, Frolikov teaches  “and wherein the array of logical blocks represent all logical blocks that are accessible to the host device;” Frolikov Figure 4 elements 273, 301- 310, [0026], [0027], [0028], [0031], [0054], [0061], [0062], [0064], [0071], [0075], [0096], [0124], [0138],  (also see [0025], [0030], [0038], [0066], [0073], [0074], [0135], [0151]) discloses a namespace map which describe all logical blocks which are addressable by the host device. Different portions of storage are allocated to different namespaces and each namespace is associated with a quantity of memory of the storage addressable via LBA addresses
Shalev and Frolikov are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Frolikov, that maintaining a namespace map improves performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated” (Frolikov [0031], [0053], [0124]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Frolikov maintaining a namespace map in the system of Shalev to improve performance by “allowing dynamic management of namespaces, where namespaces may be created/allocated when needed, deleted when no longer used, and/or resized, with fragmentation impact being reduced or eliminated”.
The combination of Shalev and Frolikov does not explicitly teach “determining, by the device, an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold; and updating, by the device, a cache of the data facility based on the determined weight relationship.
However, Saeki teaches “determining, by the device, an output vector that represents a target block of the array, wherein the target block is selected based on a determined weight relationship between the target block and the logical block being above a defined threshold;” Saeki  Figure 2,  [0038], [0056]- [0061] discloses determining output predicted values representing prefetch addresses (i.e. target block) in flash memory where a neural network generates probability distributions K of predicted value outputs based on I/O trace vector inputs to the neural networks and where a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value)  “and updating, by the device, a cache of the data facility based on the determined weight relationship.” Saeki [0038] discloses the prediction model predicting prefetch addresses and updating cache with data of area to be prefetched
Shalev, Frolikov and Saeki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Saeki, that determining area to be prefetched for each range of split addresses improves performance by  reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources (Saeki [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saeki determining area to be prefetched for each range of split addresses in the system of Shalev and Frolikov to improve performance by reducing learning data volume and shortening time required for learning thus simplifying neural network structure and saving computing resources.

Regarding claim 18, the combination of Shalev, Frolikov and Saeki teaches “18. The method of claim 17, further comprising determining, by the device, the defined threshold as a function of an amount of available space of the cache.” Saeki Figure 4 element s47, [0038], [0051], [0070]-[0073]  discloses generating a plurality of types of combination of predicted values (combined probabilities) where predicted value ranking levels (used to determine prefetch addresses) are determined based on a spare space level presence in the cache area  
The same motivation that was utilized for combining Shalev, Frolikov and Saeki as set forth in claim 17 is equally applicable to claim 18.

Regarding claim 19, the combination of Shalev, Frolikov and Saeki teaches “19. The method of claim 18, wherein the cache is a read cache,” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future “ and further comprising performing, by the device, a prefetch procedure that copies data of the target block to the read cache prior to the receipt of a subsequent IO transaction.” Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future  
The same motivation that was utilized for combining Shalev, Frolikov and Saeki as set forth in claim 18 is equally applicable to claim 19.

Regarding claim 20, the combination of Shalev, Frolikov and Saeki teaches “20. The method of claim 18, wherein the cache is a write cache,” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future “ and further comprising performing, by the device, a de-staging procedure that maintains, in the write cache, first data to be written to the target block and removes second data from the write cache that is written to a non-target block having an associated weight relationship that is below the defined threshold.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).    
The same motivation that was utilized for combining Shalev, Frolikov and Saeki as set forth in claim 18 is equally applicable to claim 20.


Claim(s) 2-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (U.S. Patent  Number 10,191,857) in view of Frolikov (U.S. Publication Number 2019/0146912) in view of Saeki (U.S. Publication Number 2019/0361811) and further view of  NPL “A Practical Machine Learning-based Caching System Utilizing the Inter-relationships of Requests” hereinafter referred to as SNN-Cache

Referring to claims 2 and 13, taking claim 2 as exemplary, the combination of  Shalev, Frolikov and Saeki teaches all the limitations of claim 1  from which claim 2 depends.
The combination of  Shalev, Frolikov and Saeki does not explicitly teach “wherein the determined weight relationship represents a determined probability that a subsequent IO transaction received by the frontend device will reference the target block.”
However, SNN-Cache teaches “wherein the determined weight relationship represents a determined probability that a subsequent IO transaction received by the frontend device will reference the target block.” SNN-Cache sections I.-1, III.-A, B, C and V. discloses a machine learning approach (SSN) which analyses inter-relationship among sequenced data and uses the inter-relationship in making caching decisions  
Shalev, Frolikov, Saeki and SNN-Cache are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by SNN-Cache, that analyzing inter-relationship among sequenced data improves performance by increasing the probability of caching items close to the content requester and achieving an efficient cache utilization regardless of content popularity distribution (SNN-Cache section III-C, IV_B, V). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SNN-Cache analyzing inter-relationship among sequenced data in the system of Shalev, Frolikov and Saeki to improve performance by increasing the probability of caching items close to the content requester and achieving an efficient cache utilization regardless of content popularity distribution.

Regarding claim 3, the combination of Shalev, Frolikov, Saeki and SNN-Cache teaches “3. The system of claim 2, wherein the operations further comprise determining the defined threshold as a function of an amount of available space of the cache.” Saeki Figure 4 element s47, [0038], [0051], [0070]-[0073]  discloses generating a plurality of types of combination of predicted values (combined probabilities) where predicted value ranking levels (used to determine prefetch addresses) are determined based on a spare space level presence in the cache area  
The same motivation that was utilized for combining Shalev, Frolikov, Saeki and SNN-Cache as set forth in claim 2 is equally applicable to claim 3.

Regarding claim 4, the combination of Shalev, Frolikov, Saeki and SNN-Cache teaches “4. The system of claim 2, wherein the updating the cache comprises updating the cache further as a function of a type of the cache, wherein the type identifies one of: a read cache that stores first data read from the array, or a write cache that stores second data to be written to the array.” Saeki [0033], [0038], [0110] discloses cache storing data to be read and data to be written from/to flash where cache is updated based on a probability of caching data to be used in reads or writes in the future
  The same motivation that was utilized for combining Shalev, Frolikov, Saeki and SNN-Cache as set forth in claim 2 is equally applicable to claim 4.

Regarding claim 5, the combination of Shalev, Frolikov, Saeki and SNN-Cache teaches “5. The system of claim 4, wherein the defined threshold is a first defined threshold,” Saeki  Figure 2,  [0038], [0056]- [0061] discloses a prefetch address is selected based on the relationship between I/O trace input vector and output predicted value exceeding an accuracy value reaching a highest level (peak predicted value) “ and wherein the updating the read cache comprises one of: prior to receipt of the subsequent IO transaction, prefetching target data stored to the target block of the array, and populating the read cache with the target data;” Saeki  [0033], [0049] discloses storage caching on data to be read where addresses are prefetched to cache based on a prediction accuracy level that the prefetched address will be used in the future or removing, from the read cache, data of a non-target block of the array, wherein the non-target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold.  
The same motivation that was utilized for combining Shalev, Frolikov, Saeki and SNN-Cache as set forth in claim 4 is equally applicable to claim 5.

Regarding claim 6, the combination of Shalev, Frolikov, Saeki and SNN-Cache teaches “6. The system of claim 4, wherein the defined threshold is a first defined threshold, and wherein the updating the write cache comprises performing a de- staging procedure prior to receipt of the subsequent IO transaction, the de-staging procedure comprising: storing non-target data to a non-target block of the array, wherein the non- target block is selected based on a determined non-target weight relationship between the non-target target block and the logical block being below a second defined threshold; removing the non-target data from the write cache; and maintaining the target data in the write cache.” Shalev col 2 ln 25-67, col 3 ln 1-12, col 9 ln 40-55, col 14 ln 18-50, col 16 ln 1-16 discloses cache updates based on replacement algorithm where a priority score is used to determine which content in cache to evict and replace with new data to be loaded. Further, during replacement, random workloads are more likely to be evicted (low score)  from cache while predictable workloads are maintained (high score).  






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20020194294 A1 Virtual Ports For Partitioning Of Data Storage, Blumenau.

US 20180123931 A1 METHODS AND SYSTEMS FOR CHARACTERIZING COMPUTING SYSTEM PERFORMANCE USING PEER-DERIVED PERFORMANCE SEVERITY AND SYMPTOM SEVERITY MODELS, Sun.

US 6327638 B1 Disk Striping Method And Storage Subsystem Using Same, Kirby.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        05/04/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132